
	
		II
		112th CONGRESS
		1st Session
		S. 60
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide relief to the Pottawatomi Nation
		  in Canada for settlement of certain claims against the United
		  States.
	
	
		1.Settlement of certain claims
			(a)Authorization for paymentNotwithstanding any other provision of law,
			 subject to subsection (b), the Secretary of the Treasury shall pay to the
			 Pottawatomi Nation in Canada $1,830,000 from amounts appropriated under section
			 1304 of title 31, United States Code.
			(b)Payment in accordance with Stipulation for
			 Recommendation of SettlementThe payment under subsection (a)
			 shall—
				(1)be made in accordance with the terms and
			 conditions of the Stipulation for Recommendation of Settlement dated May 22,
			 2000, entered into between the Pottawatomi Nation in Canada and the United
			 States (referred to in this section as the Stipulation for Recommendation
			 of Settlement); and
				(2)be included in the report of the Chief
			 Judge of the United States Court of Federal Claims regarding Congressional
			 Reference No. 94–1037X, submitted to the Senate on January 4, 2001, in
			 accordance with sections 1492 and 2509 of title 28, United States Code.
				(c)Full satisfaction of claimsThe payment under subsection (a) shall be
			 in full satisfaction of all claims of the Pottawatomi Nation in Canada against
			 the United States that are referred to or described in the Stipulation for
			 Recommendation of Settlement.
			(d)NonapplicabilityNotwithstanding any other provision of law,
			 the Indian Tribal Judgment Funds Use or Distribution Act (25 U.S.C. 1401 et
			 seq.) does not apply to the payment under subsection (a).
			
